Title: From Thomas Jefferson to George Jefferson, 6 September 1808
From: Jefferson, Thomas
To: Jefferson, George


                  
                     Dear Sir 
                     
                     Monticello Sep. 6. 08.
                  
                  My stock of brown sugar falling short I must pray you to send me a cask of about 100. ℔ of the best & whitest muscovado, by the first boat. but it must be double cased & strongly. the last box of wine which came up, was delivered open, and with 13. bottles of the wine used. most of the bottles remained with their corks & shewed they had been drawn. the depredations of the watermen add about one fourth to the expences of all articles which they can use.   I desired mr Barnes to remit you 100. D. about this time, as I shall have occasion about the last of this month to draw on you for my taxes, one bill of which is 55.37 D & the other will be about 10. D.   I leave this for Washington about the 27th. or 28th. inst. I have not yet heard of mr Gibson: but I hope, in any event I shall see you here before my departure.   I salute you with constant affection.
                  
                     Th: Jefferson 
                     
                  
               